Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
		                            Remarks
Claims 50-52 are pending.  Claims 1-49 are canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1) Electromagnetic radiation source for stimulating…
2) Electromagnetic radiation detector for measuring…
3) Fluorescent moiety capable of emitting…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
1) A laser, LED, continuous wave laser, and equivalents thereof (see pars. [0153,0203], for example, of Applicant’s pre-grant publication US 2018/0195960.


2)  An avalanche photodiode and equivalents thereof (see pars. [0177-0178], for example).

3) Those fluorescent entities listed in Table 2 of the specification and equivalents thereof (see pars. [0009,0012,0140], for example).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Initially, the claim construction as an analyzer system kit is not readily understood.  The combination of the terms “system” and “kit” are not understood in the statutory class of invention sought as it presents a hybrid of the individual classes of a kit and a system (i.e. apparatus).  A kit is drawn to a set of components that are capable of being assembled, while a system defines linked and interrelated elements (i.e. by relative structural and/or functional connections).  By this, a system reads away from a kit as it is more than a components listing as the elements are interrelated.





Separately from the above, the claims set forth an analyzer system kit for detecting a concentration of a protein molecule in a sample; however, the claims indefinitely provide for detection of concentration of a protein molecule in a sample.
To this end, while the claim is drawn to detecting concentration of a protein molecule in a sample, the body of the claim refers to a capillary flow cell for passing the label.
 This does not even provide for a protein(s) itself(themselves) to be passed through the flow cell. 
 Does Applicant intend to recite that the capillary flow cell is for passing the sample with protein(s) along with the at least one label comprising a fluorescent moiety and binding partner? 

Additionally, from par. [0197] of Applicant’s pre-grant publication US 2021/0293708, Examiner asserts that par. [0197] and the discussion of the standard curve utilized therein is for determining the concentration of the label that was used and does not provide to detect concentration of a protein molecule in the sample.
It is further noted that the claim does not provide basis for determining the concentration of the label passing through.

Herein and through the disclosure, it appears through the body of the claim that Applicant proffers to detection of the concentration of the label that was utilized, but does not have basis for detecting a concentration of a protein molecule in a sample.  

Further, claims 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "the excitation wavelength of the moiety" in the last clause of claim 1 beginning with “…wherein said fluorescent moiety is capable...”  There is insufficient antecedent basis for this limitation in the claim.
Applicant should properly establish previously in the claim the property of an excitation wavelength to the fluorescent moiety corresponding with emitting photons therewith.  It is further noted that the present electromagnetic radiation source in item a) merely generally recites that the EM source is for stimulating said fluorescent moiety.

Lastly, the metes and bounds of the location of “the spot” as recited in claim 1 are indefinitely defined herein.  Is this “spot” within the fluorescent moiety in the interrogation space of the capillary cell? It appears from Applicant’s specification, see pars. [0005,0009,0026,0099,0100] (of pg-pub US 2012/0293708), that the spot of excitation light is contained within the moiety and such spot is not attributed to portions outside the bounds of the moiety in order to excite the fluorescent moiety.  Clarification as to the structural constitution of “a spot” within the structural confines of the analyzer recited is required.
Clarification is required.

Further, as in claim 51 – 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 51 recites the broad recitation of at least about 3 mW, and the claim also recites at least about 5, 10, 20 which is/are the narrower statement of the range/limitation.  The claim encompasses the broad range of 3mW and above, as well as the narrower ranges of 5mW and above, 10mW and above, and 20mW and above. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 50-52 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Nguyen et al. (Ultrasensitive laser-induced fluorescence detection in hydrodynamically focused flows; Journal of the Optical Society of America; Vol. 4, No. 2, Feb. 1987), hereafter Nguyen.
With regard to claims 50-52, Nguyen discloses an analyzer system kit for detecting a concentration of a protein molecule in a sample, said kit comprising an analyzer and at least one label comprising a fluorescent moiety and a binding partner for said protein, wherein the analyzer comprises a) an electromagnetic radiation source for stimulating said fluorescent moiety (and as a laser having a power output of at least about 3mW, as in cl. 51), b) a capillary flow cell for passing said label, c) a pump for moving said label in said capillary flow cell, d) an interrogation space defined within the capillary flow cell for receiving EM radiation emitted from the EM source, and e) an EM radiation detector as recited therein, and wherein the fluorescent moiety is capable of emitting as recited in claim 50 (and noting that the particular application of such total energy and focusing are not required by the claim and such recitation reads on the capability of the fluorescent moiety).  To this end, Nguyen discloses an analyzer and kit with Rhodamine 6G (which is commensurate with the fluorescent moiety/and fluorescent molecule as in cl. 52 as seen in Table 2 of Applicant’s pre-grant publication US 2021/0293708 and is thus commensurately fully capable of emitting at least about 200 photons at the prospective conditions recited in cl. 51, and Nguyen provides implementation with antigen/antibody applications with Rhodamine 6G attached to large-molecular weight species (page 142), wherein antigen/antibody reactions are well knowns for specific binding and detection of proteins [further noting that a protein molecule is not a positively claimed element of the analyzer system kit]; and further discussion to fluorescein isothiocyanate, FTIC as a derivative of fluorescein and given as an equivalent thereof to the claimed fluorescent moiety as seen in Table 2, tags to single chain of poly(ethylene-imene), which is reactive to nucleophiles including amine and sulfyhydryl groups on proteins, page 138).  Nguyen discloses use of an argon laser for stimulating the fluorescent moiety, which is passed through a capillary flow cell including pump (i.e. syringe pump) for moving the label therethrough, and an interrogation space as a defined window as a narrow central portion within the capillary flow cell from which an EM radiation detector (e.g. PMT) is disposed for measuring an electromagnetic characteristic of the fluorescent moiety (see pages 138-143, figs. 1-4, and Tables 1-3 ).  Additionally, herein the “capillary flow cell” claimed suffices to read on the flow cell of Nguyen (exemplified with a 250micron x 250micron square flow channel) as the claim does not particularly set forth the dimensions to the capillary flow cell, and wherein a pump is also utilized in order for moving the label where it is seen that solely capillary flow is not involved.  This is further buttressed by Applicant’s disclosure in par. [0177] which provides discussion to the motive force applied in order to move a processing sample through the interrogation space.  Examiner further asserts that a capillary force exists in an amount even with respect to larger diameters, it is just that the amount of capillary force is less as the diameter increases.  From the present breadth of the claims and that of the disclosure, it is seen that solely capillary action is not responsible for the flow movement, and particular dimensions to the flow cell are not required.  Examiner further notes the discussion of various volumes to the interrogation space, and notes that an interrogation space is merely a segmented volume within the entire volume of the capillary (as seen in item d)) such that the interrogation space volume does not define the volume of the capillary.  It is noted that par. [0339] provides particular parameters and sizes to the system’s elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 50-52 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Nguyen or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Nguyen in view of Frenkel (USPN 5,230,997).
Nguyen has been discussed above.  While Nguyen discloses application with the Rhodamine 6g fluorescent dye molecule to antigen/antibody assays for detection of large molecular weight species, if this is not taken as particularly providing for a label including the fluorescent molecule and binding partner for a protein than such a modification would have been obvious to one of ordinary skill in the art.
Cooper discloses the presence or absence of a protein of the virus from the serum is detected by addition of a fluorescently-labeled antibody that is specific for the protein (lines 56-65, col. 6, for example).
It would have been obvious to one of ordinary skill in the art to modify Nguyen to utilize the fluorescent molecule to label an antibody that is specific for a protein of interest in order to provide for a specific binding assay to be carried out within the set forth ultrasensitive optical arrangement of Nguyen and thus providing applicability in sensitive and specific bioassays as likewise desired in Nguyen.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798